UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1047


VANESSA POWELL-MCCRAY,

                 Plaintiff - Appellant,

          v.

SAM’S CLUB,

                 Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  William L. Osteen,
Jr., District Judge. (1:10-cv-00196-WO-PTS)


Submitted:    July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vanessa Powell-McCray, Appellant      Pro Se.    Julie Kerr Adams,
Angela Byrd Cummings, LITTLER         MENDELSON, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Vanessa Powell-McCray appeals (1) the district court’s

order accepting the recommendation of the magistrate judge and

granting          Defendant’s          motion          to        dismiss        this       employment

discrimination action; and (2) the court’s order denying her

request to file a surreply and reaffirming the court’s order of

dismissal.             On    appeal,    we    confine            our    review       to    the    issues

raised       in    the      Appellant’s       brief.              See     4th    Cir.      R.     34(b).

Because Powell-McCray’s informal brief does not challenge the

district       court’s        conclusion          that      the        action    was      time-barred

based upon her failure to timely file a charge with the Equal

Employment Opportunity Commission, Powell-McCray has forfeited

appellate review of the order dismissing the action.

                  To   the    extent    Powell-McCray                  challenges         the    court’s

denial   of        her      request    for    a    surreply,            we    have     reviewed       the

record and find no reversible error.                             Accordingly, we affirm for

the   reasons          stated   by     the    district           court.         Powell-McCray          v.

Sam’s Club, No. 1:10-cv-00196-WO-PTS (M.D.N.C. Dec. 14, 2010).

We    deny    Powell-McCray’s           motions             to    appoint       counsel         and   for

injunctive relief.              We dispense with oral argument because the

facts    and       legal      contentions         are       adequately          presented        in   the

materials         before      the     court       and    argument            would     not      aid   the

decisional process.

                                                                                                AFFIRMED

                                                   2